Order entered December 12, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00641-CR

                            STEVEN JOSEPH EISELE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-83436-2015

                                           ORDER
        We GRANT appellant’s December 7, 2016 third motion to extend time to file his brief

and ORDER the brief filed no later than December 22, 2016. If appellant’s brief is not filed by

December 22, 2016, this appeal will be abated for the trial court to make findings in accordance

with rule of appellate procedure 38.8(b). See TEX. R. APP. P. 38.8(b).

                                                      /s/   ADA BROWN
                                                            JUSTICE